Citation Nr: 0820204	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-10 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
left epididymitis.

2.  Entitlement to a compensable rating for the residuals of 
syphilis also claimed as a dental infection.

3.  Entitlement to special monthly compensation (SMC) based 
upon the loss of use of a creative organ.


WITNESS AT HEARING ON APPEAL

Appellant

 
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 2002, 
August 2003, and March 2006 by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2007, the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  During 
his personal hearing the veteran withdrew his appeal as to 
the issues of entitlement to an earlier effective date for 
the award of nonservice-connected disability pension and 
whether his income was excessive for such benefits prior to 
January 1, 2004.

In correspondence received in November 2006 the veteran 
revoked his election of service organization representation.  
At his personal hearing in July 2007 he indicated his desire 
to represent himself.

The Board notes that in correspondence dated in July 2006 the 
veteran raised the issues of entitlement to service 
connection for prostatitis and post stress disorder syndrome.  
His statements may also be construed as raising a claim for 
entitlement to service connection for a skin disorder 
including to the scrotum.  As these matters have not been 
adjudicated nor developed for appellate review, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of left 
epididymitis are manifested by subjective complaints of pain 
without evidence of urinary tract infection, poor renal 
function, long-term drug therapy, required hospitalization, 
or intermittent intensive management.  

2.  The veteran's service-connected residuals of syphilis are 
manifested by no present chronic disabilities.

3.  The probative evidence demonstrates no loss of use of a 
creative organ as a result of the veteran's military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of left epididymitis have not been met.  38 
U.S.C.A. §§ 1155, 5100-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.115b, Diagnostic Codes (DC) 
7523, 7525 (2007).

2.  The schedular criteria for a compensable rating for 
residuals of syphilis have not been met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.115b, DC 6310 (2007).

3.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, defined to include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that for increased rating claims VCAA notice should 
include notification (1) that to substantiate a claim the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his or 
her employment and daily life, (2) generally, of the 
diagnostic code criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
or her employment and daily life, (3) that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life, and (4) of examples of the types of medical 
and lay evidence that she may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation (such as competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability).  

The provisions of the VCAA as interpreted by the Court have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2002, May 2005, January 2006, 
and December 2006.  Those letters were provided prior to the 
rating decisions and notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and 
requested that he send in any evidence in his possession that 
would support his claims.  Additional correspondence 
informing the veteran that the VCAA notice requirements 
applied to all elements of a claim was provided in March 
2006. 

In this case, the Board is aware that the March 2002, May 
2005, and January and December 2006 VCAA letters do not 
contain the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
the evidence of actual knowledge on the part of the veteran 
and other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

Here, the record reflects that the veteran has demonstrated 
through statements and personal hearing testimony actual 
knowledge of the law pertinent to his claims.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  Although a June 2006 VA examiner did not comment on 
the findings of a May 2005 ultrasound study, the examiner is 
shown to have reviewed the veteran's claims file.  The Board 
finds the examination provides sufficient information 
regarding the veteran's medical history, clinical findings 
and diagnoses from which the Board can reach a fair 
determination.  The Board concludes that the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claims would 
not cause any prejudice to the appellant.

II.	Factual Background

Service treatment records show that a September 1969 dental 
report noted extremely heavy gross scaling.  A June 1970 
report noted periodontal scaling and July 1970 reports notes 
oral and ulcerative lesions.  The diagnoses included acute 
pyorrhea and periodontitis.  A subsequent July 1970 oral 
surgery consultation report noted a four month history of 
oral lesions.  The diagnosis was lues, but the examiner 
stated the disease could not be accurately staged by history.  
The examiner stated the veteran would be treated 
conservatively, but that there was little probability that 
any active lues existed.  

Records further show that in May 1971 the veteran underwent 
elective biopsy of a left scrotal mass.  An examination 
revealed a two centimeter tumoration involving the entire 
left epididymitis and lower part of the cord.  The testicles 
were normal, bilaterally.  The pathology report revealed a 
chronic non-specific epididymitis.  The veteran's March 1972 
separation examination revealed a normal clinical evaluation 
of the genitourinary system.  It was noted the veteran's 
recovery from a period of hospitalization for epididymitis 
was uneventful and his treatment for gonorrhea were without 
sequelae.  

In correspondence dated in October 1975 the veteran reported 
that he had been informed that he had an abnormal sperm count 
due to an operation on his testicle.  He stated only one of 
his testicles was productive.  

VA dental examination in October 1975 revealed normal 
dentition with moderate bone loss consistent with periodontal 
disease.  An October 1975 urology examination revealed a 
probable left epididymal cyst and probable right 
epididymitis.  

VA treatment records dated in September 1983 noted a request 
for consultation for low sperm count probably on the basis of 
old gonococcal infection.  A February 1987 VA examination 
report included a diagnosis of infertility by history.  An 
examination revealed normal testes.  The right and left 
testes were noted to be approximately equal in size and 
normal in caliber.  

Records show the veteran failed to report for a scheduled VA 
examination in May 1987.  In a March 1988 decision, the Board 
denied entitlement to a compensable rating for the post-
operative residuals of left epididymitis.  

In February 2002, the RO received the veteran's current claim 
for a compensable rating for his left epididymitis.

In correspondence dated in April 2002 the veteran complained 
of a long-term infection to the testes that had produced 
rashes, loss of hair, open wounds, and pain.  He stated he 
had a five year history of infection to his hands and feet 
and painful holes in his mouth.  

On VA examination in November 2002 the veteran complained of 
a continuing hole in his gum and reported that he had been 
treated with a shot of penicillin in 1976 for testicular 
swelling.  He denied any testicle swelling since then, but 
complained of a recurrent or poorly resolving skin disorder.  
He reported that he had not fathered any children and that he 
had some impotence with poorly sustained erections.  He 
declined testing for syphilis.  The examiner noted there was 
no evidence of a hole in the veteran's gums.  It was noted 
that his testicles were normal in size and that there was no 
evidence of tenderness, swelling, redness, or induration.  
There was no appreciable scar on the scrotum.  The diagnoses 
included a past history of left epididymitis, not noted on 
present examination, and a history of syphilis while in 
Germany.  

In correspondence received in April 2004 the veteran asserted 
that he had an infection that was first manifest in his gums 
during active service and was later manifest in his testes.  
He asserted that an increased rating was warranted.  In 
subsequent statements he claimed he was unable to reproduce 
because of the operation to his testicle during active 
service.  He noted that all of his siblings had been able to 
have children and he asserted that his infertility was 
incurred as a result of service.  

On VA examination in April 2005 the veteran reported that, 
subsequent to his having undergone surgery in service to 
remove a scrotal mass, he had experienced chronic infections 
in his genitalia and pain in his scrotum.  He reported that 
he was able to obtain erections and vaginal penetration, but 
he complained of weak ejaculation.  There was no history of 
urinary tract infection, no acute nephritis, and no 
hospitalization for urinary tract disease ever.  A 
genitourinary examination revealed descended testes without 
scrotal scarring.  There was tenderness in the left superior 
testicle area and a positive left scrotal varicocele.  There 
were no masses to the testicles.  The diagnoses included 
history of left epididymitis and chronic prostatitis.  

VA treatment records include a May 2005 ultrasound study 
report with diagnoses of small hydroceles and a possible 
small epididymal cyst on the left.  There was no evidence of 
a testicular mass.  

In correspondence dated in December 2005 the veteran stated 
"The Gale Encyclopedia of Medicine" noted that surgery for 
epididymitis was performed under local anesthesia and caused 
infertility.  He reiterated his claim that his infertility 
was due to the operation he underwent in service.

VA examination in June 2006 noted a history of an epididymal 
biopsy that revealed Gram Diplococi with a diagnostic 
impression of gonococcal epididymitis in 1971.  It was noted 
there was no evidence of a history of recurrent urinary tract 
infections or renal dysfunction.  There was no evidence of an 
erectile dysfunction and the examiner stated that chronic 
venereal infections and chronic prostatitis were contributory 
to the veteran's abnormal ejaculation.  An examination of the 
testicles, epididymis, spermatic cord, and scrotum was 
normal.  There was a well-healed surgical scar about two 
centimeters over the scrotum of the left testis due either to 
an epididymal biopsy or a scrotal infection and abscess.  The 
examiner noted, in essence, that there was no established 
cause and effect relationship between the veteran's military 
service and his sterility.  It was noted that sperm analysis 
revealed only a reduced count in the lower normal range with 
lowered motility and lowered sperm viability, but that this 
was more likely a result of his having chronic prostatitis 
from multiple venereal infections.  The examiner also noted 
the veteran had been sexually active prior to service and 
that it was more likely that his low sperm count and 
infertility existed prior to service.

During his personal hearing in July 2007 the veteran asserted 
that a compensable rating was warranted for scarring and pain 
to his left scrotum and that evidence of hydroceles and a 
cyst demonstrated that his testicle was abnormal.  He 
reiterated his claim that he was infertile as a result of his 
surgery during active service.

III.	Compensable Ratings.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected residuals of epididymitis and residuals of 
syphilis, and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's service-connected residuals of left 
epididymitis have been rated as noncompensable under 
38 C.F.R. § 4.115b, DC 7525, of the Rating Schedule.  His 
service-connected residuals of syphilis have been rated as 
noncompensable under 38 C.F.R. § 4.88b, DC 6310, of the 
Rating Schedule.  

The Rating Schedule under diagnostic code 7525, provides that 
chronic epididymo-orchitis without tubercular infections are 
to be rated as urinary tract infection.  Urinary tract 
infections without evidence of poor renal function warrant a 
10 percent rating with evidence of long-term drug therapy, 
one to two hospitalizations per year, and/or requiring 
intermittent intensive management.  A 30 percent rating 
requires recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. §§ 4.115a, 4.115b, DC 7525 (2007).  

The Rating Schedule under diagnostic code 6310, provides that 
for syphilis and other treponemal infections rate the 
complications of nervous system, vascular system, eyes or 
ears. (See DC 7004, syphilitic heart disease, DC 8013, 
cerebrospinal syphilis, DC 8014, meningovascular syphilis, DC 
8015, tabes dorsalis, and DC 9301, dementia associated with 
central nervous system syphilis).  38 C.F.R. § 4.88b, DC 6310 
(2007).  

Upon review of the probative and objective medical evidence 
of record, the Board concludes that the schedular criteria 
for compensable evaluations for the veteran's service-
connected residuals of left epididymitis and residuals of 
syphilis are not warranted.  The veteran's service-connected 
residuals of left epididymitis are manifested by subjective 
complaints of pain.  There is no objective evidence of 
urinary tract infection, poor renal function, long-term drug 
therapy, required hospitalization, or intermittent intensive 
management.  Although, a May 2005 VA ultrasound study 
revealed small hydroceles and a possible small epididymal 
cyst on the left, there is no medical evidence demonstrating 
that these are related to the service-connected disorder or 
to the treatment for that disorder.  The probative medical 
evidence also demonstrates that the veteran's testicles are 
not atrophied and that his residual scrotal surgical scar is 
well healed and non-tender.  Therefore, compensable, 
separate, or staged ratings are not warranted.

There is also no objective evidence of any chronic residuals 
of syphilis.  Although the veteran claims he has mouth 
lesions and skin disorders as a result of an infection 
acquired during active service, there is no objective medical 
evidence of any present residuals of syphilis.  A November 
2002 VA examination revealed no mouth lesions.  The veteran's 
skin disorders are not shown by medical evidence to have been 
incurred during service or as a result of syphilis acquired 
during service.  There is no evidence of syphilitic heart 
disease, cerebrospinal syphilis, meningovascular syphilis, 
tabes dorsalis, or dementia associated with central nervous 
system syphilis.  Therefore, compensable, separate, or staged 
ratings are not warranted.

Accordingly, the Board finds that the preponderance of the 
objective and competent medical evidence of record is against 
the veteran's claims and that he is not entitled to 
compensable evaluations for his service-connected left 
epididymitis and syphilis disabilities.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected disabilities.  
Nor has he asserted an inability to work due to these 
disorders.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards are impractical, especially in 
the absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for extra-schedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

IV.	Special Monthly Compensation.

Under the applicable criteria, SMC under the provisions of 38 
U.S.C.A. § 1114(k) is payable if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  
38 C.F.R. § 3.350(a) (2007).

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that:  (a) The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained 
in service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1).  

Upon review of the probative and objective medical evidence 
of record, the Board concludes that the veteran has no loss 
of use of a creative organ as a result of service.  The 
persuasive medical evidence demonstrates that the veteran is 
able to produce spermatozoa and that his testes are normal in 
size and caliber.  The June 2006 VA examiner's opinion is 
also persuasive that it was more likely that the veteran's 
low sperm count and infertility existed prior to service.  
Therefore, entitlement to special monthly compensation is not 
warranted.


ORDER

A compensable rating for the residuals of left epididymitis 
is denied.

A compensable rating for the residuals of syphilis, also 
claimed as a dental infection, is denied.

Special monthly compensation based upon the loss of use of a 
creative organ is denied.



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


